





Exhibit 10




FULL AND FINAL SEPARATION AGREEMENT AND RELEASE




THIS FULL AND FINAL SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made
and entered into between Baylake Bank (the “Bank”) and Teresa Rosengarten
(“Rosengarten”).  The Bank and Rosengarten are sometimes referred to herein
individually as a “Party;” together, as the “Parties.”




RECITALS




A.

Rosengarten was employed by the Bank pursuant to that certain Amended and
Restated Employment Agreement entered into between Rosengarten and the Bank on
December 1, 2010, a copy of which is attached hereto as Exhibit A (the
“Employment Agreement”).




B.

Rosengarten’s employment with the Bank ended effective March 15, 2015 (the
“Separation Date”).  




C.

In connection with her separation, the Bank has agreed to provide Rosengarten
the payments and benefits outlined herein, which Rosengarten acknowledges and
agrees are in excess of any benefits Rosengarten may have been entitled to
receive under Section 6 of the Employment Agreement.  This Agreement sets forth
all benefits to which Rosengarten is entitled in connection with the separation
of her employment with the Bank (except for any benefits to which Rosengarten
may be entitled under the Bank’s Supplemental Executive Retirement Plan or any
Stock Option Award Agreement or Restricted Stock Unit Award Agreement between
Rosengarten and the Bank), and it supersedes and replaces in its entirety
Section 6 of the Employment Agreement.  




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, the Parties agree as follows:




1.

Separation.  Rosengarten’s employment with the Bank ended as of the Separation
Date.  Additionally, effective as of the Separation Date, Rosengarten was
removed from the office of secretary of Baylake Corp.




2.

Payments Already Received by Rosengarten.  Rosengarten acknowledges and agrees
that, by the date she signs this Agreement, she has already received from the
Bank payment of: (A) all base salary earned through the Separation Date; (B) all
vacation that she accrued but did not use prior to the Separation Date; and (C)
her annual incentive payment for the 2014 calendar year.  Rosengarten further
acknowledges and agrees that the Bank has no outstanding obligations to her for
payment of base salary earned prior to the Separation Date, vacation pay, or
annual incentive payment for the 2014 calendar year.




3.

Severance Benefits.  In consideration of Rosengarten’s undertakings in this
Agreement, and conditioned upon: (i) Rosengarten’s acceptance of the terms of
this Agreement; and (ii) Rosengarten’s decision not to exercise her revocation
rights (described below), the Bank

















will provide Rosengarten with the benefits in this Paragraph 3, to which she is
not otherwise entitled (collectively, the “Severance Benefits”).  Rosengarten
acknowledges and agrees that the Severance Benefits are in full and complete
satisfaction of any payments or benefits owed to her in connection with the
separation of her employment with the Bank (except for any benefits to which
Rosengarten may be entitled under the Bank’s Supplemental Executive Retirement
Plan or any Stock Option Award Agreement or Restricted Stock Unit Award
Agreement between Rosengarten and the Bank) and that, upon her receipt of the
Severance Benefits, she will have no further right or claim to severance pay or
any other benefits in connection with her separation under the Employment
Agreement or any other Bank policy, manual or practice.  




(A)

Rosengarten acknowledges and agrees that under Section 6 of the Employment
Agreement, she was not entitled to receive any payments until the first (1st)
day of the seventh (7th) month after the month in which the Separation Date
occurred.  In consideration of Rosengarten’s undertakings in this Agreement, and
at her request, the Bank has agreed to modify the severance pay schedule as
follows: the Bank shall continue to pay Rosengarten’s base salary as of the
Separation Date for a one (1) year period beginning on the date the Revocation
Period (defined below) expires and ending on the one (1) year anniversary
thereof (the “Severance Period”).  All severance payments under this Paragraph
3(A) will be made in accordance with the Bank’s regular payroll practices and
schedule and will be subject to applicable deductions for income and employment
taxes.  For unemployment compensation purposes, Rosengarten acknowledges and
agrees that she will advise the applicable unemployment compensation division of
her receipt of the severance payments under this Paragraph 3(A);




(B)

In lieu of any annual incentive payment for the Bank’s 2015 fiscal year under
Section 6(a)(iii) of the Employment Agreement, the Bank will make a one (1) time
lump-sum payment to Rosengarten in the amount of Two Thousand and 00/100 Dollars
($2,000.00), to be paid within ten (10) business days of expiration of the
Revocation Period.  Rosengarten acknowledges and agrees that, upon her receipt
of the payment in this Paragraph 3(B), she will have no further right to any
payment from the Bank under Section 6(a)(iii) of the Employment Agreement;




(C)

Rosengarten acknowledges and agrees that under Section 6 of the Employment
Agreement, she was not entitled to receive any payments from the Bank toward
COBRA continuation coverage until the first (1st) day of the seventh (7th) month
after the month in which the Separation Date occurred.  In consideration of
Rosengarten’s undertakings in this Agreement, and at her request, the Bank has
agreed to modify the schedule of the Bank’s payments toward Rosengarten’s COBRA
continuation coverage as described in this Paragraph 3(C).  If Rosengarten was
covered by the Bank’s group health and/or dental insurance plans as of the
Separation Date, and Rosengarten timely elects COBRA continuation coverage, then
the Bank will pay toward such COBRA continuation coverage the difference between
the total cost of premiums for COBRA coverage and the Bank’s normal employee
share of health insurance premiums, for the period beginning as of the date the
Revocation Period expires and ending on the earlier to occur of: (i) the end of
the Severance Period; or (ii) the date on which Rosengarten becomes eligible for
other group health and/or dental insurance coverage.  Rosengarten





2










will be responsible for timely paying, pursuant to the mandates of COBRA, the
Bank’s normal employee share of premiums toward COBRA coverage during such
period of Bank-subsidized COBRA coverage, and Rosengarten agrees and
acknowledges that her portion of COBRA coverage will be deducted by the Bank, on
an after-tax basis, from the severance payments to be made to Rosengarten under
Paragraph 3(A), above.  The Bank’s payments towards such coverage shall be
reported as taxable compensation to Rosengarten.  Should Rosengarten wish to
continue COBRA coverage after the period of time during which the Bank
subsidizes such coverage under this Paragraph 3(C), Rosengarten acknowledges and
agrees that she will be solely responsible for payment of any and all amounts
required to continue coverage in accordance with the mandates of COBRA.
 Rosengarten agrees that within five (5) calendar days of becoming eligible for
other group health or dental insurance, she will inform the Bank of such fact in
writing;

(D)

In response to inquiries from Rosengarten’s respective employer’s, the Bank will
provide Rosengarten’s dates of employment and indicate that she resigned; and

(E)

Under the Restricted Stock Unit Award Agreement between Rosengarten and the
Bank, Rosengarten is not entitled to any restricted stock units scheduled to
vest in calendar year 2015.  In consideration of Rosengarten’s years of service
with the Bank and the undertakings in this Agreement, and subject to approval by
the Personnel and Compensation Committee of the Board, the Bank will accelerate
the vesting of Rosengarten’s Restricted Stock Unit Award Agreement such that
Rosengarten will become vested in all restricted stock units which are scheduled
to vest in 2015 if approved by the Personnel and Compensation Committee of the
board by no later than April 3, 2015.  

4.

Release by Rosengarten.  In exchange for the benefits provided to her under this
Agreement, which Rosengarten acknowledges and agrees are greater in their
totality than those to which she otherwise would be entitled (including, without
limitation, under the Employment Agreement), Rosengarten, on behalf of herself
and her heirs, successors and assigns, hereby releases Baylake Corp., the Bank,
their affiliates, parents, and subsidiaries, and each of their respective past
and present officers, directors, stockholders, partners, managers, members,
trustees, agents, employees, representatives, attorneys, insurers, successors
and assigns (collectively, the “Released Parties”) from any and all claims
arising on or before the date she signs this Agreement; provided, however, this
release does not apply to any rights Rosengarten may have to indemnification
under the Bank’s Articles of Incorporation or By-laws, insurance policies, other
contracts or law.  




This Release covers any claims related in any way to Rosengarten’s employment
with the Bank, the separation of her employment with the Bank, and wages and
other remunerations.  This Release includes any claims, whether they are
presently known or unknown, or anticipated or unanticipated by Rosengarten.
 Rosengarten acknowledges and agrees that, if she is 40 years of age or older,
her acceptance of this Agreement will also release any and all claims under the
federal Age Discrimination in Employment Act.  




By signing this Agreement, Rosengarten also releases the Released Parties from
any claims regarding any determinations as to the application of Section 409A of
the Internal





3










Revenue Code to this Agreement or the Employment Agreement and any payments made
under this Agreement or the Employment Agreement based on such determinations.
 These references to specific claims do not in any way limit the general and
comprehensive nature of the release of claims provided by Rosengarten under this
Paragraph 4.  




However, this release does not apply to claims for benefits under any applicable
worker’s compensation law.  This release shall not limit Rosengarten’s ability
to challenge the validity of this Agreement in a court of law.  This release
also does not prevent, restrict or limit Rosengarten from filing a charge or
complaint with a government agency (including, without limitation, the Equal
Employment Opportunity Commission) or participating in an investigation or
proceeding initiated or conducted by a government agency; provided, however,
this release does prevent Rosengarten from making any personal recovery against
Baylake Corp., the Bank or any of the other Released Parties, including the
recovery of money damages, as a result of filing a charge or complaint with a
government agency against Baylake Corp., the Bank and/or any of the other
Released Parties.  This release does not apply to any claim that may arise after
Rosengarten executes this Agreement.




5.

No Pending Claims.  Rosengarten acknowledges and agrees that, as of the date she
signs this Agreement, there are no pending complaints, allegations, charges or
lawsuits filed by her against Baylake Corp., the Bank, or any of the other
Released Parties.  Rosengarten further acknowledges and agrees that she is the
sole and lawful owner of all rights, title and interest in and to all matters
released under Paragraph 4, above, and that she has not assigned or transferred,
or purported to assign or transfer, any of such released matters to any other
person or entity.




6.

Release by Bank.  The Bank, on its own behalf and on behalf of Baylake Corp. and
its direct and indirect subsidiaries, hereby releases Rosengarten from any and
all claims they may have against her as of the date the Bank signs this
Agreement.  This release, however, does not apply to or adversely affect any
claims against Rosengarten which allege or involve the following: (i) a willful
failure by her to deal fairly with the Bank, Baylake Corp. or any of its direct
or indirect subsidiaries in connection with a matter in which she has or had a
material conflict of interest; (ii) a violation of criminal law, unless she had
reasonable cause to believe that her conduct was lawful or no reasonable cause
to believe that her conduct was unlawful; or (iii) willful misconduct by
Rosengarten.




7.

Claims to which Releases Apply.  The releases contained in Paragraphs 4 and 6,
above, apply both to claims which are now known or are later discovered.
 However, these releases do not apply to any claims that may arise after the
date this Agreement is executed.  Nor do these releases apply to any claims
which may not, as a matter of law, be released.  As used in this Agreement, the
term “claims” shall be construed broadly and shall be read to include, for
example, the terms “rights,” “causes of action” (whether arising in law or
equity), “damages,” “demands,” “obligations,” “grievances” and “liabilities” of
any kind or character.  Similarly, the term “release” shall be construed broadly
and shall be read to include, for example, the terms “discharge” and “waive.”





4
















8.

Release Binding on Rosengarten and Related Parties.  Rosengarten acknowledges
and agrees that her release under Paragraph 4, above, shall be binding upon her
and her agents, attorneys, personal representatives, executors, administrators,
heirs, beneficiaries, successors, and assigns and shall inure to the benefit of
Baylake Corp., the Bank, their parent and subsidiaries, and each of their
respective successors and assigns.




9.

Non-Disparagement.  Rosengarten agrees not to engage in any acts or make any
representations, or direct any other person or entity to engage in any act or
make any statements or representations, that disparage or otherwise impair the
reputation of Baylake Corp., the Bank or any of the other Released Parties.
 Nothing contained in this Paragraph 9 shall preclude Rosengarten from providing
truthful testimony pursuant to subpoena or other legal process.  




10.

Acceptance and Revocation Procedures.  The Bank wishes to ensure that
Rosengarten voluntarily agrees to the terms contained in this Agreement and does
so only after she fully understands them.  Accordingly, the following acceptance
and revocation procedures shall apply:




(A)

Rosengarten understands that she has been given at least twenty-one (21)
calendar days from her receipt of this Agreement to consider whether to sign it.
 Rosengarten acknowledges and agrees that she has read this Agreement,
understand its contents, and may agree to the terms of this Agreement by signing
and dating it and returning the signed and dated Agreement, via mail, overnight
delivery or hand delivery, so that it is received by Baylake Bank, Attn: Legal
Department, 217 N. 4th Avenue, Sturgeon Bay, WI 54235 (the “Plan Administrator”)
on or before 4:30 p.m. Central Time on the 22nd calendar day following her
receipt of this Agreement;




(B)

Rosengarten is hereby advised in writing by the Bank to consult with an attorney
before signing this Agreement, and she acknowledges that she has done so;




(C)

Rosengarten acknowledges and agrees that this Agreement contains a final general
release of claims against the Bank, including, without limitation, claims under
the Age Discrimination in Employment Act;




(D)

Rosengarten understands that she has seven (7) calendar days after signing this
Agreement within which to revoke her acceptance of it (the “Revocation Period”).
 Such revocation will not be effective unless written notice of the revocation
is, via mail, hand delivery or overnight delivery, directed to and received by
the Plan Administrator on or before 4:30 p.m. Central Time on the first workday
following the end of the Revocation Period;




(E)

Rosengarten acknowledges and agrees that this Agreement will not be binding or
enforceable unless she has signed and delivered it as provided in Paragraph
10(A), above, and has chosen not to exercise her revocation rights, as described
in Paragraph 10(D), above.  If Rosengarten gives timely notice of her intention
to revoke her acceptance of the terms set forth in this Agreement, it shall
become null and void, and

 





5










all rights and claims of the Parties which would have existed, but for the
acceptance of this Agreement’s terms, shall be restored; and




(F)

Rosengarten represents and warrants to the Bank that, in the event she chooses
to accept the terms of this Agreement by signing it, the date and time appearing
below her name on the last page of this Agreement shall be the actual date and
time on which she signed the Agreement.




11.

Entire Agreement between the Parties on Severance Benefits.  The Parties
acknowledge and agree that this Agreement sets forth all severance pay and other
benefits to which Rosengarten is entitled in connection with the separation of
her employment with the Bank (except any benefits to which Rosengarten may be
entitled under the Bank’s Supplemental Executive Retirement Plan or any Stock
Option Award Agreement or Restricted Stock Unit Award Agreement between
Rosengarten and the Bank).  This Agreement supersedes and replaces Section 6 of
the Employment Agreement in its entirety, as well as any other prior agreements,
understandings, discussions and practices concerning severance pay and other
benefits upon separation including, but not limited to, any personnel documents,
handbooks, policies, incentive or bonus plans or programs, and any prior
customers or practices of the Bank.  Rosengarten acknowledges and agrees that,
upon her execution of and failure to revoke this Agreement within the Revocation
Period, she shall have no further rights, and the Bank shall have no further
obligations to her, under Section 6 of the Employment Agreement.  All other
provisions of the Employment Agreement which by their terms survive termination
of Rosengarten’s employment, including, without limitation the restrictive
covenants in Section 7, shall remain in full force and effect according to their
terms.  This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by the Party against whom enforcement is
sought.




12.

Governing Law.  This Agreement and its interpretation shall be governed by and
construed in accordance with the laws of Wisconsin and shall be binding upon the
Parties hereto and their respective successors and assigns.  




13.

No Admission.  Nothing in this Agreement should be construed as an admission of
wrongdoing or liability on the part of the Bank.  The Bank denies any liability
to Rosengarten.  Such provision is included merely to wrap up all loose ends
between the Parties.




14.

Severability.  The provisions of this Agreement are severable, and if any part
of it is found to be unlawful or unenforceable, the other provisions of this
Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.




15.

Breach.  In the event that Rosengarten breaches any provision of this Agreement,
or any provision of any other agreement between Rosengarten and any of the
Released Parties, including, without limitation, the restrictive covenants in
Section 7 of the Employment Agreement, Rosengarten agrees that the Bank may: (A)
stop its further performance under this Agreement (including, without
limitation, stopping all additional payments under Paragraph 3 of this Agreement
not paid to Rosengarten as of the date of her breach, Rosengarten having
forfeited her right to all further payments upon breach); (B) recover any
damages suffered as a





6










result of such breach; and (C) recover from Rosengarten any reasonable
attorneys’ fees and costs it incurs as a result of her breach.  In addition,
Rosengarten agrees that the Bank may seek injunctive or other equitable relief
as a result of a breach by her of any provision of this Agreement.  In no case,
however, shall the release provided in Paragraph 4, above, be revoked or
terminated if Rosengarten accepts this Agreement as provided in Paragraph 10(A),
above, and does not exercise her revocation rights before the Revocation Period
described in Paragraph 10(D), above, expires.




PLEASE READ CAREFULLY.   THIS AGREEMENT CONTAINS A RELEASE OF CLAIMS.




“ROSENGARTEN”:

 

“BANK”:

 

 

 

TERESA ROSENGARTEN

 

BAYLAKE BANK

 

 

 

 

 

 

Signature: /s/ Teresa A. Rosengarten       

 

By: /s/ Robert J. Cera                             

 

 

 

Printed Name: Teresa A. Rosengarten      

 

Title: President and CEO                       

 

 

 

Date Received:  4/10/15                         

 

Date: 4/15/15                                         

 

 

 

Date Signed: 4/10/15                             

 

 

 

 

 

Time Signed: 10:50 am                            

 

 








7


